i          i      i                                                                          i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-10-00549-CR

                                          IN RE Jonathan MIMS

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 11, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 27, 2010, relator Jonathan Mims filed a petition for writ of mandamus, complaining

of the trial court’s failure to rule on his pro se motion for speedy trial. However, counsel has been

appointed to represent relator in the criminal proceeding pending in the trial court for which he is

currently confined. A criminal defendant is not entitled to hybrid representation. See Robinson v.

State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex.

Crim. App. 1995). A trial court has no legal duty to rule on a pro se motion filed with regard to a

criminal proceeding in which the defendant is represented by counsel. See Robinson, 240 S.W.3d

at 922. Consequently, the trial court did not abuse its discretion by declining to rule on relator’s pro


           1
          … This proceeding arises out of Cause No. 2008-CR-7180, styled State of Texas v. Jonathan Mims, pending
in the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori Valenzuela presiding.
                                                                                    04-10-00549-CR



se motion filed in the criminal proceeding pending in the trial court. Accordingly, the petition is

denied. TEX . R. APP . P. 52.8(a).

                                                                    PER CURIAM

DO NOT PUBLISH




                                                -2-